Case 1:17-cv-00258-MSM-LDA Document 42 Filed 08/04/20 Page 1 of 16 PageID #: 1085




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND




  K.S. and C.S.,                               )
        Plaintiffs                             )
                                               )
               v.                              )       No. 1:17-cv-00258-MSM-LDA
                                               )
  WARWICK SCHOOL COMMITTEE, by and )
  through Jennifer Ahern sued in her capacity )
  as Chairperson of the Warwick School         )
  Department and MARY LEONE,                   )
  individually and in her capacity as Manager, )
  chairperson and representative for Warwick )
  Public Schools and HEIDI FANION,             )
  individually and in her capacity as Social   )
  Worker for the Warwick Public Schools        )
         Defendants                            )


                             MEMORANDUM AND ORDER

  Mary S. McElroy, United States District Judge.

        The saga behind this case began many years ago when K.S., twenty-seven (27)

  years old at the time of this writing, a student educated by the Warwick Public School

  System,1 was first provided with an Individualized Educational Plan, known

  familiarly as an “IEP.”2 She has studied with the benefit of an IEP since at least



  1 While Warwick had legal responsibility for K.S.’s education, she was not always
  educated at schools within the District. For a period of time she received educational
  services at Bradley Hospital and, following that, at a residential educational
  placement in Connecticut.

  2Public school districts must develop IEPs for those who suffer from a disability. K.S.
  suffers from a variety of conditions that hinder her ability to learn in an unmodified
  traditional setting. As the parties agree that K.S. is disabled, there is no need to
                                            1
Case 1:17-cv-00258-MSM-LDA Document 42 Filed 08/04/20 Page 2 of 16 PageID #: 1086




  2011. Her longtime energetic advocate, throughout this case and likely throughout

  her entire school life, has been her mother, C.S.

           Although this case had its official beginning when filed on May 27, 2017 (ECF

  No. 1), its roots are embedded in the matter of K.S. et al v. Rhode Island Board of

  Education, et al, C.A. No. 14-cv-00077-MSM-LDA. That was a civil action brought by

  K.S. and another class representative to require Rhode Island to continue her free

  public education until she reached the age of twenty-two (22).              Rhode Island’s

  regulations at that time terminated educational services to the disabled when they

  reached twenty-one (21) years of age. On appeal, the First Circuit granted class relief

  and ordered the state to “provide a Free Appropriate Public Education (“FAPE”) to

  students with disabilities up to the age of twenty-two (22). K.L. v. R.I. Bd of Educ.,

  et al, 907 F.3d 639, 651 (1st Cir. 2018).3

           In connection with the class action, K.S. was provided services to the age of

  twenty-two (22). In this lawsuit, which is completely distinct from the class action,

  she complains that those services were inadequate.                 She has exhausted

  administrative remedies and in Count I of her complaint she takes issue with the

  Department of Education administrative decision (hereinafter “Adm. Dec”) (ECF No.

  20-5). Counts II and III allege retaliation in violation of Title II of the Americans

  with Disabilities Act (“ADA”), 42 U.S.C. § 12203 and § 504 of the Rehabilitation Act

  of 1973, 29 U.S.C. § 794. The Title II claim is brought on behalf of K.S. alone, while


  detail those conditions. Any conditions relevant to this decision will be noted in the
  text.
  3
      K.S. aged out of the class, so she was replaced as a named plaintiff.
                                               2
Case 1:17-cv-00258-MSM-LDA Document 42 Filed 08/04/20 Page 3 of 16 PageID #: 1087




  the § 504 claim is brought on behalf of both K.S. and her mother, C.S.4 Finally, Count

  IV alleges retaliation against both K.S. and C.S. in violation of the First Amendment

  to the United States Constitution.5

        The case is before the court on the parties’ cross-motions for partial summary

  judgment on Count I, the administrative appeal. (ECF Nos. 19 and 28) and the

  defendants’ motion for judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c) on

  the remaining Counts. (ECF No. 28). For the reasons that follow, I GRANT the




  4 Even though C.S. is herself a non-disabled person, she has standing under the
  Rehabilitation Act “to assert a claim of retaliation against her personally for
  complaints made on behalf of [a disabled child].” Weber v. Cranston School Comm.,
  212 F.3d 41, 48-49 (1st Cir. 2000).

  5 Both the ADA and the Rehabilitation Act prohibit retaliation against a person for
  the exercise of protected rights. Weber, 212 F.3d at 45 (§ 504 “incorporate[s] the
  ‘remedies, procedures, and rights set forth in title VI of the Civil Rights Act of 1964”
  which, at 34 C.F.R. §100.7(e) prohibits retaliation). Title II, the ADA, specifically
  prohibits discrimination “against anyone because the person has opposed any
  practice made unlawful by this chapter or because they made a charge or participated
  in an investigation ….” 42 U.S.C. § 12203(a). The Rehabilitation Act, § 504
  incorporates Title VI of the Civil Rights Act of 1964 by “prohibit[ing] recipients from
  discriminating against any individual … because he has made a complaint … under
  this part.” 42 U.S.C. § 1415, § 504. K.S. and C.S. also press a direct constitutional
  claim, contending they were retaliated against for exercising their First Amendment
  right to seek redress of grievances through the filing of a lawsuit. Gonzalez-Droz v.
  Gonzalez-Colon, 660 F.3d 1, 16 (1st Cir. 2011) (“A party seeking to establish a claim
  of retaliation under the First Amendment must show that the conduct in which he
  engaged was a ‘substantial’ or ‘motivating factor’ in the challenged decision.”).
         The IDEA expresses a clear acknowledgement of the “central role” parents play
  in ensuring that their disabled children are appropriately educated. Weber v.
  Cranston Sch. Comm., 212 F.3d 41, 51 (1st Cir. 2000). It both designates parents as
  part of the IEP team and mandates that “parents must be ‘members of any group that
  makes decisions on the educational placement of their child, …” Id. Parents may,
  therefore, sue for retaliation against themselves as well as against their children. Id.
  C.S. seeks redress, therefore, for retaliation against both herself and K.S.


                                             3
Case 1:17-cv-00258-MSM-LDA Document 42 Filed 08/04/20 Page 4 of 16 PageID #: 1088




  defendants’ Motion for Summary Judgment as to Count I and defer decision on their

  Motion for Judgment on the Pleadings.

                                      JURISDICTION

        The Court has federal question jurisdiction under 28 U.S.C. § 1331, 1343(a)

  and 1343(a)(4) because the rights to education asserted, and to be protected from

  retaliation in that context, arise under federal statutes.      With respect to the

  administrative appeal, it lies from the hearing officer’s final decision. 20 U.S.C. §

  1415(i)(2)(A). As to Count IV, 42 U.S.C. § 1983 gives the Court jurisdiction over a

  claim for direct violation of constitutional rights.

                                 EDUCATIONAL RIGHTS

        There are a number of federal statutes developing the right of persons with

  disabilities to education and to various protections within the context of educational

  services.   Chief among them is the Individuals with Disabilities Education Act

  (“IDEA”), 20 U.S.C. § 1400 et seq, which guarantees each student a Free Appropriate

  Public Education (“FAPE”) tailored to his or her needs.6 A student is entitled to a




  6     IDEA is a comprehensive federal education statute which grants
        disabled students the right to a public education, provides financial
        assistance to states to meet their educational needs, and conditions a
        state’s federal funding on its having in place a policy that ensures that
        a “free appropriate public education” is available to all children with
        disabilities. 20 U.S.C. § 1412(a)91). A stated purpose of IDEA is “to
        ensure that all children with disabilities have available to them a free
        appropriate public education that emphasizes special education and
        related services designed to meet their unique needs and prepare them
        for employment and independent living.” Id. § 1400(d)(a)(A).

  Weber v. Cranston School Comm., 212 F.3d 41, 44, n.1 (1st Cir. 2000).
                                              4
Case 1:17-cv-00258-MSM-LDA Document 42 Filed 08/04/20 Page 5 of 16 PageID #: 1089




  FAPE “that emphasizes special education and related services designed to meet their

  unique needs and prepare them for further education, employment, and independent

  living; …” 20 U.S.C. § 1400(d). To effectuate that entitlement, the IDEA includes a

  right to an Individualized Education Program (IEP), to evaluations and to certain

  procedural safeguards. 20 U.S.C. § 1414 (b) and (d). “The ‘primary vehicle’ for

  delivery of a FAPE is an IEP.” D.B. v. Esposito, 675 F.3d 26, 34 (1st Cir. 2012). The

  IEP has been called the “centerpiece of the IDEA’s system for delivering education to

  disabled children.” D.S. v. Bayonne Bd. of Educ., 602 F.3d 553, 557 (3d Cir. 2010).

  An appropriate public education includes “instruction and support services sufficient

  ‘to permit the child to benefit educationally from that instruction.’” Roland M. v.

  Concord School Committee, 910 F.2d 983, 987 (1st Cir. 1990).

          But the educational landscape for persons with disabilities is broader than the

  IDEA:

          Important as the IDEA is for children with disabilities, it is not the only
          federal statute protecting their interests. Of particular relevance to this
          case are two antidiscrimination laws – Title II of the Americans with
          Disabilities Act (ADA, 42 U.S.C. § 12131 et seq., and § 504 of the
          Rehabilitation Act, 29 U.S.C. § 794 – which cover both adults and
          children with disabilities, in both public schools and other settings. Title
          II forbids any “public entity” from discriminating based on disability;
          Section 504 applies the same prohibition to any federally funded
          “program or activity.” 42 U.S.C. §§ 12131-12132; 29 U.S.C. § 794(a). A
          regulation implementing Title II requires a public entity to make
          “reasonable modifications” to its “policies,” practices, or procedures”
          when necessary to avoid such discrimination.                 28 C.F.R. §
          35.130(b)(7)(2016); see e.g., Alboniga v. School Bd. of Broward Cty., 87
          F.Supp.3d 1319, 1345 (S.D.Fla. 2015) (requiring an accommodation to
          permit use of a service animal under Title II). In similar vein, courts
          have interpreted § 504 as demanding certain “reasonable” modifications
          to existing practices in order to “accommodate” persons with disabilities.
          Alexander v. Choate, 469 U.S. 287, 299-300, 105 S.Ct. 712, 83 L.Ed.2d

                                               5
Case 1:17-cv-00258-MSM-LDA Document 42 Filed 08/04/20 Page 6 of 16 PageID #: 1090




        661 (1985); see e.g., Sullivan v. Vallejo City Unified School Dist., 731 F.
        Supp. 947, 961-962 (E.D.Cal. 1990) (requiring an accommodation to
        permit use of a service animal under § 504). And both statutes authorize
        individuals to seek redress for violations of their substantive guarantees
        by bringing suits for injunctive relief or money damages. See 29 U.S.C.
        § 794a(a)(2); 42 U.S.C. § 12133.

  Fry v. Napoleon Comm’y Sch., ____ U.S. ____, 137 S.Ct. 743, 749, 197 L.Ed.2d 46

  (2017).

            The IDEA contains a formal structure for resolving disputes, 20 U.S.C. §

  1415(b) through (i), beginning with a due process hearing before an administrative

  agency and culminating in the right of an unhappy parent or child to seek redress via

  a civil action in a state or federal court. 20 U.S.C. § 1415(i)(2)(A). K.S.’s core

  complaint is that she was denied a meaningful FAPE both before and during the year

  between her 21st and 22nd birthdays when she aged out of her right to publicly-

  provided special education services. By filing a complaint and pursuing it through

  an administrative hearing, she has satisfied the exhaustion requirement of the IDEA.

        Satisfying the IDEA’s administrative procedures not only carries with it the

  right to seek judicial review of the IDEA cause of action, but also permits a plaintiff

  to complain of the identical lack of a FAPE under both “the ADA, the Rehabilitation

  Act, or similar laws …” Fry, 137 S.Ct. at 750.7




  7 Moreover, satisfying the IDEA’s exhaustion requirement of a due process hearing
  also satisfies administrative exhaustion “required before filing [a] retaliation claim
  in federal court pursuant to Section 504 of the Rehabilitation Act and 42 U.S.C. §
  1983.” Weber, 212 at 51-52 (petitioner had not exhausted with respect to her §§
  504 and 1983 retaliation claims because she had failed to “invoke the due process
  hearing procedures of IDEA …”).
                                             6
Case 1:17-cv-00258-MSM-LDA Document 42 Filed 08/04/20 Page 7 of 16 PageID #: 1091




                                            I.

                                  THE IDEA APPEAL

                               STANDARD OF REVIEW

        Count I is an appeal by K.S. from the administrative decision following the due

  process hearing conducted by the Rhode Island Department of Education (RIDE)

  pursuant to the IDEA. On April 28, 2017, an administrative hearing officer at RIDE

  issued a decision that found in favor of the City. RIDE concluded that, based on a

  series of factual findings, there was no denial of a FAPE to K.S. K.S. had the burden

  of proof at the IDEA hearing, Schaffer v. Weast, 546 U.S. 49, 62, 126 S.Ct. 528, 163

  L.Ed.2d 387 (2005), and she continues to carry the burden of proof as the appellant

  here. Roland M. v. Concord School Committee, 910 F.2d 983, 991 (1st Cir. 1990).

        The facts are largely undisputed, while the interpretation and significance of

  those facts are not.8 The Court’s review is a “bounded, independent decision [ ] –

  bounded by the administrative record and additional evidence, and independent by

  virtue of being based on a preponderance of the evidence before the court.” Roland

  M. v. Concord School Committee, 910 F.3d 983, 989 (1st Cir. 1990). The court is not

  bound by the findings of fact, but must be “deferential, recognizing ‘the expertise of

  the administrative agency, …consider[ing] the [agency’s] findings carefully and

  endeavor[ing] to respond to the hearing officer’s resolution of each material issue.”

  Id. at 991. The First Circuit has explained that the applicable standard in reviewing



  8Unless otherwise noted, the facts surrounding the testimony at the administrative
  hearing are taken from the Administrative Hearing Officer’s Decision, which outlines
  the testimony in detail. (ECF No. 1-3, pp 4-30).
                                            7
Case 1:17-cv-00258-MSM-LDA Document 42 Filed 08/04/20 Page 8 of 16 PageID #: 1092




  an administrative decision under the IDEA “falls somewhere between the highly

  deferential clear-error standard and the non-deferential de novo standard.” D.B. v.

  Esposito, 675 F.3d 26, 36 (1st Cir. 2012). See also, Rafferty v. Cranston Pub. Sch.

  Comm., 315 F.3d 21, 25 (1st Cir. 2002) (describing review as “intermediate,” requiring

  “a more critical appraisal of the agency determination than clear-error review entails,

  but which, nevertheless, falls well short of complete de novo review.”).

        In this case, the precise niceties of the above formulations need not overly

  concern us. After reviewing the decision, the memoranda, Statements of Disputed

  and Undisputed Facts filed by the parties, and the exhibits, and after holding a

  hearing on the pending motions, I am in agreement with the findings of fact made by

  the administrative hearing officer, with her interpretations of the evidence, and with

  the conclusions applied. The administrative hearing officer applied the correct law

  to those findings of fact. Whether I view the evidence with fresh eyes or through the

  lens of deference to an agency’s expertise, I arrive at the same place: For the reasons

  that follow, the court affirms the decision of the agency below, DENIES the appeal of

  K.S. from that decision, and GRANTS summary judgment to all defendants on Count

  I.

                                    BACKGROUND

        K.S. turned twenty-one (21) in late March 2014.9 She had been scheduled to

  graduate in 2011 but, when she was unable to complete the required credits by that




  9 Her precise birthday is immaterial and, in the interests of privacy, and
  notwithstanding that a pseudonym is used here, there is no need to disclose it.
                                            8
Case 1:17-cv-00258-MSM-LDA Document 42 Filed 08/04/20 Page 9 of 16 PageID #: 1093




  time with classroom learning, alternatives kicked in that were designed to enable her

  to earn a high school diploma. As of 2011, from the time she returned from her last

  residential educational placement, she was participating in two types of learning

  consistent with her IEP instead of attending school.10    Those services continued as

  a result of the filing of the class action until her 22nd birthday in late March 2015.

  She was receiving tutoring in certain subjects and participating in a “virtual credit

  retrieval program” of online learning in other subjects. Both types of education were

  not offered simultaneously in the same subject. As described by the hearing officer,

  “[t]hese services were variously provided in the Warwick library, school locations, and

  other places, e.g. the student was enrolled at a private gym at public expense as part

  of her curriculum.” (Adm.Dec., ECF No. 1-3 at p. 6.) Integral to K.S.’s participation

  was Warwick’s commitment to provide two additional essential services:

  transportation to the place of learning and a social worker to accompany her because

  of her anxiety. One of the social worker’s primary tasks seems to have been to

  facilitate K.C.’s use of the transportation in spite of her anxieties. K.S. had a

  particular fear of buses, so for much of the year Warwick supplied a van to pick her

  up at her home and deliver her and her social worker to the site of the services.

          The situation after K.S.’s 21st birthday began to deteriorate when Heidi

  Fanion, her social worker (who is a defendant here), suffered an injury that required

  her to go out on medical leave in the Spring of 2014. The district, which contended it

  could not find a qualified social worker substitute, replaced her with a guidance



  10   K.S.’s IEP is ECF No. 1-1.
                                            9
Case 1:17-cv-00258-MSM-LDA Document 42 Filed 08/04/20 Page 10 of 16 PageID #: 1094




   counselor. C.S., on K.S.’s behalf, accepted the substitution. When Fanion returned

   in June 2014, she resumed her duties. K.S. ultimately became dissatisfied with her,

   however,   claiming   that   she   had   “changed”   her   behavior,   becoming   less

   accommodating.

         In November 2014, K.S. delivered a child and stayed out of school until mid-

   December, when she attended for one day. By January of 2015, the parties had

   reached an impasse, apparently caused by the transportation situation. On “at least”

   three occasions in December and January, the district had sent a van to pick K.S. up

   at her home, but she had declined to go. As a result, the district refused to send a

   van any longer and relocated the tutoring to a public library near K.S.’s home. The

   district advised that along with discontinuation of the van, the social worker would

   no longer accompany K.S. to tutoring. Id. The district ultimately offered to continue

   bus transportation through the winter until K.S.’s 22nd birthday, as well as a social

   worker and tutoring, but that offer was declined and, after the one occasion in

   December 2014, K.S. no longer attended school in the Warwick district.

         On appeal from the administrative agency decision, K.S. presses the same

   claims as she did through the exhaustion process. When examining the evidence

   against the legal requirement to provide a FAPE, I am guided by the principle that

   adherence to and implementation of an IEP need not be perfect, Sumter County

   School Dist. 17 v. Heffernan ex rel TH, 642 F.3d 478, 484 (4th Cir. 2011), but a

   substantial or material deviation may support the conclusion that a FAPE was

   denied. Neosho R-V Sch. Dist. v. Clark, 315 F.3d 1022, 1027 n. 3 (8th Cir. 2003).



                                             10
Case 1:17-cv-00258-MSM-LDA Document 42 Filed 08/04/20 Page 11 of 16 PageID #: 1095




   Accord, Mr. and Mrs. C v. Maine Sch. Admin. Dist. No. 6, Civil No. 06-198-P-H, 2007

   WL 4206166 at *24 (D. Me. Nov. 28, 2007). “[A] party challenging the implementation

   of an IEP must show more than a de minimus failure to implement all elements of

   that IEP, and, instead, must demonstrate [a failure] to implement substantial or

   significant provisions of the IEP.” Houston Indep. School Dist. v. Bobby R., 200 F.3d

   341, 349 (5th Cir. 2000), cert den 531 U.S. 817 (2000).

                                              COUNT I

         K.S. contends that the implementation of her IEP, and the services provided,

   were faulty in the following respects.11

         1. Inadequate transportation. K.S. claims the van sometimes did not come,

   and the district failed her by offering only bus service as a substitute in the winter of

   2015. K.S. acknowledged, however, in her testimony that the IEP did not specify the

   type of transportation to be provided.           Mary Leone, the Warwick school

   administrator,12 testified that C.S. had become unhappy with her social worker, Ms.

   Fanion, and refused to accept her as a support person. But, without a support person,

   K.S. would not get into the van.   Apparently, the public library, where tutoring was

   moved to, was within walking distance of K.S.’s home, but she testified she never

   walked there.




   11 These contentions are essentially the same ones brought in K.S.’s Request for a
   due process hearing. (ECF No. 1-2, pp 3 - 8).
   12 Ms. Leone testified she came out of retirement to assist Warwick with K.S.’s

   education because everyone else familiar with K.S. had left the Warwick system.

                                              11
Case 1:17-cv-00258-MSM-LDA Document 42 Filed 08/04/20 Page 12 of 16 PageID #: 1096




         The record is devoid of evidence contradicting Warwick’s testimony that

   transportation services were virtually always available. Any occasions when the van

   might not have come were, if they occurred, episodic and inconsequential.13

   Moreover, Warwick’s response to K.S.’s refusal to use the van after November 2014

   was reasonable in light of the fact that, as the plaintiffs acknowledge, the IEP did not

   specify private vehicle transportation. To the extent that K.S. contends that Ms.

   Fanion texted her in anticipation of the van’s arrival during the early part of 2014,

   but that neither her substitute while she was on medical leave nor Ms. Fanion herself

   when she returned from leave did so, those texts were not required. Neither was it

   required that Ms. Fanion get out of the van and meet K.S. at her door to walk her to

   the van; Ms. Fanion denied doing that, but even if she did, her withdrawal of that

   courtesy when she returned from medical leave in no way violated the IEP.

         2. Inadequate tutoring and/or credit retrieval. K.S. was at times unhappy

   with the decision of Warwick to offer tutoring or credit retrieval. In one instance, she

   wanted tutoring to assist her with online credit-retrieval in chemistry. K.S. also

   wanted Warwick to provide her with computer access at home so her mother wouldn’t

   have to pay for internet; nothing in the IEP required that, and Warwick’s reliance on

   computer availability at the library near K.S.’s home was reasonable.




   13There may have been one or two occasions when the van was not available, separate
   from its discontinuance in January 2015. The hearing officer found that testimony
   to this effect from C.S. and K.S. “[did] not coincide with that of school personnel.”
   (Adm. Dec., ECF No. 1-3, p. 32). Even if the testimony of the plaintiffs were credited,
   however, this would constitute a de minimus deviation from the I.E.P.
                                             12
Case 1:17-cv-00258-MSM-LDA Document 42 Filed 08/04/20 Page 13 of 16 PageID #: 1097




         The IEP did not require Warwick to provide both types of learning

   simultaneously and, indeed, on occasion such as when Warwick paid for private gym

   membership, Warwick attempted to respond to K.S.’s needs even when they required

   less-orthodox methods.14     The testimony of administrator Leone that K.S.’s

   attendance at best was sporadic is credible and accepted by the court. She attended

   34 sessions but was absent 71 to 74 sessions in the year between her 21st and 22nd

   birthdays. (ECF No. 18-1, pp 221). K.S. cancelled 68% of the sessions.   Ms. Fanion

   testified that not infrequently when she texted K.S. that the van was on its way, she

   received a response that K.S. would not be attending, or K.S. would refuse the van

   when it arrived.

         3. Social worker services. K.S. puts forth two contentions in support of her

   claim that the IEP was violated by an inadequate provision of social worker services.

   First, she asserts that when Ms. Fanion went on medical leave for five months, her

   substitute was inadequate because she was a guidance counselor not a social worker

   and because she was not as supportive as Ms. Fanion. Administrator Leone testified

   that the district could not find a qualified social worker who would bid for the

   assignment and no one expected Ms. Fanion to be out for so long. The substitute,

   Donna Nassa, was a guidance counselor with certification in special education.

   Second, she asserts that Ms. Fanion returned from medical leave a “changed” person,




   14 Online credit-retrieval in chemistry apparently proved too difficult for K.S.
   Chemistry therefore stopped in order to allow her to concentrate on English, health
   and physical education in the Spring of 2014. Chemistry restarted in August 2014
   with a tutor, even though Warwick ordinarily did not offer summer sessions.
                                            13
Case 1:17-cv-00258-MSM-LDA Document 42 Filed 08/04/20 Page 14 of 16 PageID #: 1098




   less supportive and less accommodating. C.S. requested that Warwick replace Ms.

   Fanion with another social worker, but the City did not do so.

         The quick answer to the Fanion-Nassa substitution is that both C.S. and K.S.

   accepted Ms. Nassa as a substitute at the time. With respect to any claims of

   inadequacies of either Ms. Fanion or Ms. Nassa, the complaints are mostly vague15

   and contradicted by Ms. Leone who testified there was no change in services and by

   Ms. Fanion who testified she did not change her behavior. To the extent there may

   have been subtle changes, they are too subtle to be reflected in the record and thus

   not ammunition for this attack. I find, as did the hearing officer, that Warwick’s

   failure to replace Ms. Fanion after C.S. requested a switch was entirely reasonable:

   K.S. had taken medical leave, she returned for only one session, the district had been

   unable to find a qualified replacement when Ms. Fanion went on medical leave, and

   K.S. was within a few months of her 22nd birthday. I find no adverse impact on

   Warwick’s provision of educational services. To the extent that K.S.’s unhappiness

   with Ms. Fanion led to her rejection of van transportation and, consequently, rejection

   of any educational services in those last few months, that is regrettable but not

   supported by any objective justification.

         4. Impeding C.S.’s effectiveness as an advocate. C.S. claims that after the

   class action lawsuit was filed, she was forbidden from speaking to Warwick school




   15For example, C.S. testified Ms. Nassa was not as “helpful” as Ms. Fanion. Only
   one example was given – that Ms. Nassa would not come into the apartment lobby
   to retrieve C.S. to bring her to the van. Ms. Fanion, however, denied that she had
   ever done that.
                                               14
Case 1:17-cv-00258-MSM-LDA Document 42 Filed 08/04/20 Page 15 of 16 PageID #: 1099




   personnel directly and was told to communicate with them only through Ms. Leone.

   Ms. Leone testified, and this was not contradicted, that she never forbade K.S. or

   service providers from talking to each other directly. She did direct C.S. to funnel

   any complaints related to academics through her office, so that she could discuss them

   with counsel. There was one undisputed incident when a meeting was scheduled with

   Ms. Leone and, because C.S. had brought an attorney, Ms. Leone was required by

   policy to reschedule the meeting so that the City’s attorney could attend. Ms. Leone

   testified that C.S. never contacted her to reschedule.

         I find that neither of these issues impeded C.S.’s effectiveness, nor served as a

   barrier to her advocacy role, nor substantially impaired the provision of a FAPE.

         5. Failure of monthly meetings. K.S. contends that Warwick was deficient in

   failing to hold monthly progress meetings.       The hearing officer, based on the

   testimony and in a reasonable exercise of fact-finding, found that the IEP required

   only quarterly meetings. C.S. in her testimony agreed that both the IEP and the

   “stay put” order required only quarterly reports, which she received.

         I find the meetings were not inconsistent with the IEP.

                                         CONCLUSION

         For the most part, the complaints of C.S. and K.S. allege deficiencies that were

   simply not commanded by the IEP. Their dissatisfaction with various situations –

   for example, the substitution of a bus for the van, the lack of simultaneous tutoring

   and online instruction in the same subject, the need for a substitute for Ms. Fanion

   while she was on medical leave, the provision of internet at the nearby library instead



                                             15
Case 1:17-cv-00258-MSM-LDA Document 42 Filed 08/04/20 Page 16 of 16 PageID #: 1100




   of at K.S.’s home – was clearly real and sincere, and explains their frustration with

   the services Warwick provided. But their unhappiness does not change the fact that

   the IEP was substantially complied with and, to the extent there were deviations,

   they were de minimus and did not amount to a denial of a FAPE. In conclusion, based

   on the evidence submitted, K.S. was not denied a meaningful FAPE, she has not

   sustained her burden on appeal, and therefore the defendants’ motion for summary

   judgment on Count I is GRANTED.



   IT IS SO ORDERED:



   ________________________________
   Mary S. McElroy,
   United States District Judge

   August 4, 2020




                                            16
